                                             Case 2:20-cv-01678-JCM-EJY Document 20
                                                                                 21 Filed 01/21/21
                                                                                          01/22/21 Page 1 of 3




                                         1   David A. Carroll, Esq. (NSB #7643)
                                             dcarroll@rrsc-law.com
                                         2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                             adiraimondo@rrsc-law.com
                                         3   Robert E. Opdyke, Esq. (NSB #12841)
                                             ropdyke@rrsc-law.com
                                         4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                             3800 Howard Hughes Parkway, Suite 1200
                                         5   Las Vegas, Nevada 89169
                                             Telephone: (702) 732-9099
                                         6   Facsimile: (702) 732-7110
                                         7   Karen A. Peterson, Esq. (NSB #366)
                                             kpeterson@allisonmackenzie.com
                                         8   ALLISON MACKENZIE, LTD.
                                             402 N. Division Street
                                         9   P.O. Box 646
                                             Carson City, Nevada 89702
                                        10   Telephone: (775) 687-0202
RICE REUTHER SULLIVAN & CARROLL, LLP




                                             Facsimile: (775) 882-7918
  3800 Howard Hughes Pkwy, Suite 1200




                                        11
                                             Attorneys for Plaintiff Basic Water Company
        Las Vegas, Nevada 89169




                                        12
             (702) 732-9099




                                        13
                                                                           UNITED STATES DISTRICT COURT
                                        14
                                                                           FOR THE DISTRICT OF NEVADA
                                        15
                                                                                           *****
                                        16
                                             BASIC WATER COMPANY, a Nevada                      Case No. 2:20-cv-01678-JCM-EJY
                                        17   corporation,
                                        18                   Plaintiff,
                                                                                                STIPULATION AND [PROPOSED]
                                        19           vs.                                        ORDER TO EXTEND TIME FOR
                                                                                                PLAINTIFF TO FILE OPPOSITION TO
                                        20   SOUTH WEST ENTERPRISE HOLDINGS,                    MOTION TO DISMISS COMPLAINT
                                             LLC, a Nevada limited liability company;
                                        21   UNITED STATES DEPARTMENT OF                        (FIRST REQUEST)
                                             THE INTERIOR; and UNITED STATES
                                        22   BUREAU OF LAND MANAGEMENT,
                                        23                   Defendants.
                                        24
                                        25          Pursuant to LR IA 6-1, the parties, by and through their undersigned counsel, stipulate,

                                        26   agree, and hereby request an extension of the current deadline of January 25, 2021, for Plaintiff to

                                        27   file an Opposition to the Motion to Dismiss Complaint (ECF No. 19) filed by Defendants United

                                        28   States Department of the Interior and the United States Bureau of Land Management:

                                                                                         1
                                             Case 2:20-cv-01678-JCM-EJY Document 20
                                                                                 21 Filed 01/21/21
                                                                                          01/22/21 Page 2 of 3




                                         1      1. On January 11, 2021, Defendants United States Department of the Interior and the United

                                         2          States Bureau of Land Management filed their Motion to Dismiss Complaint (ECF No.

                                         3          19).

                                         4      2. The current deadline for Plaintiff to oppose the Motion is January 25, 2021.

                                         5      3. Over the past two weeks, Plaintiff’s lead counsel, David A. Carroll, Esq., has experienced

                                         6          medical issues and had limited availability to work on this matter.

                                         7      4. Based on the foregoing, the parties have agreed and hereby request a short extension of

                                         8          time, up to and including February 3, 2021, for Plaintiff to file an Opposition to the Motion

                                         9          to Dismiss.

                                        10      5. Good cause exists to grant this stipulation and it is submitted in good faith, is not
RICE REUTHER SULLIVAN & CARROLL, LLP
  3800 Howard Hughes Pkwy, Suite 1200




                                        11          interposed for delay, and is not filed for an improper purpose. This is the first request for
        Las Vegas, Nevada 89169




                                        12          an extension of time with respect to the Motion to Dismiss Complaint (ECF No. 19).
             (702) 732-9099




                                        13   Dated this 21st day of January, 2021.             Dated this 21st day of January, 2021.
                                        14
                                             RICE REUTHER SULLIVAN & CARROLL,                    UNITED STATES ATTORNEY’S OFFICE
                                        15   LLP

                                        16   By:/s/ David A. Carroll                             By: /s/ Rachel Kent
                                                DAVID A. CARROLL, ESQ. (#7643)                        NICHOLAS A. TRUTANICH, ESQ.
                                        17      ANTHONY J. DIRAIMONDO, ESQ.                           (#13644)
                                        18      (#10875)                                              United States Attorney - District of
                                                ROBERT E. OPDYKE, ESQ. (#12841)                       Nevada
                                        19      3800 Howard Hughes Parkway, Suite 1200                RACHEL KENT, ESQ. (# 11795)
                                                Las Vegas, NV 89169                                   Assistant United States Attorney
                                        20                                                            501 Las Vegas Blvd. So., Suite 1100
                                                -and-                                                 Las Vegas, Nevada 89101
                                        21
                                        22      KAREN A. PETERSON, ESQ. (NSB #366)                   Attorneys for Defendants United States
                                                ALLISON MACKENZIE, LTD.                              Department of the Interior and the United
                                        23      402 N. Division Street                               States Bureau of Land Management
                                                P.O. Box 646
                                        24      Carson City, Nevada 89702
                                        25    Attorneys for Basic Water Company
                                        26
                                        27
                                        28

                                                                                         2
                                             Case 2:20-cv-01678-JCM-EJY Document 20
                                                                                 21 Filed 01/21/21
                                                                                          01/22/21 Page 3 of 3




                                         1
                                             Dated this 21st day of January, 2021.
                                         2
                                         3   ARMSTRONG TEASDALE LLP

                                         4
                                             By: /s/ Michelle D. Alarie
                                         5        JEFFREY F. BARR, ESQ. (#7269)
                                         6        MICHELLE D. ALARIE, ESQ. (#11894)
                                                  3770 Howard Hughes Parkway, Suite 200
                                         7        Las Vegas, Nevada 89169

                                         8   Attorneys for South West Enterprise Holdings LLC
                                         9                                               ORDER
                                        10
RICE REUTHER SULLIVAN & CARROLL, LLP




                                                    The foregoing Stipulation is GRANTED. Plaintiff shall have up to and including February
  3800 Howard Hughes Pkwy, Suite 1200




                                        11
                                             3, 2021, to file its Opposition to the Motion to Dismiss Complaint (ECF No. 19).
        Las Vegas, Nevada 89169




                                        12
             (702) 732-9099




                                        13                                IT IS SO ORDERED.

                                        14                                ________________________________________
                                                                          U.S. DISTRICT JUDGE / U.S. MAGISTRATE JUDGE
                                        15
                                                                                   January 22, 2021
                                        16                                DATED: ________________________________

                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                        3
